DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 02/24/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3,5-6,8-13,15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al US 2019/0312877 in view of Agarwal et al US 2018/0337951.

 	As per claim 1, Zhang disclose a method comprising:
 receiving, by a server computer (par 0083, S301an authorization server ), a signed key including a first public key signed by a first private key, wherein the first public key and the first private key are associated with a communication device of a user ( fig.3, [0059] S101. Receiving a registration request message sent by a user device, wherein the registration request message includes identification information wherein the identification information, public key is signed by the user private key, par 0078, the identification information may be a user public key,  and 0053 User identity: the user identity in a blockchain is represented by a public key, a private key corresponding to the public key is mastered by the user and par 0054  The transaction contains a signature of the transaction by the user with his or her private key to verify the identity of the user. Par 0083 S301. A user device sends a registration request message to an authorization server, wherein the registration request message includes a user public key); 
transmitting, by the server computer (par 0064, authorization server is transmitting by broadcasting ..), the first public key to one or more nodes on a blockchain, wherein the one or more nodes generates a second public key and a second private key associated with the user of the communication device( par 0064 the authorization server broadcasts the identification information and the authorization information to other nodes in the blockchain network for being written by other nodes when the nodes generate the blocks. Wherein the authorization server is transmitting the public key identification information to the nodes in the blockchain ), signs the first public key with the second private key to generate signature ( par 0064 the authorization information into the block when it generates the block to obtain block writing authority  and The authorization server may also participate in mining. Wherein the mining is done based on the prof of work  wherein the authorization information is signed by  the second private key of the authentication server because the authorization information is the prof of work to generate the signature of work ), and records the digital signature on the blockchain on the one or more nodes (par 0064 the 
 receiving, by the server computer, the digital signature from the one or more nodes of the block chains ( 0078 receive, i.e. receiving,  signature information of user private key signature , i.e. digital signature , sent by the user device, i.e. nodes of blockchain, the user device sends the private key signature to the access server, wherein the access server can be equate to the authentication server, i.e. by the server computer, because the access server is acting as the same authentication server.).
Zhang does not discloses 
receiving, an encrypted token from the one or more nodes; generating, a trust token using the digital signature; and transmitting, the trust token to the communication device.  
 However, Agarwal disclose receiving, the digital signature from the one or more nodes (par 0050 the response token 161 can be encrypted using a public key associated with the management token generator 120.  Wherein the response token is encrypted with a public key  and received by the management token generator from the client device 106, i.e. nodes); generating, a trust token using the digital signature ( par 0021 the management token 151, i.e. trust token,  can be signed by a digital signature or certificate associated with the management token generator 120 so that the client device 106 can authenticate the sender or author of the management token 151.); and transmitting, the trust token to the communication device (par 0056  the management token 151, i.e. trusted token, can be signed using a digital signature. Wherein the management 151 token is transmitted to the client device and the response token can be signed with a digital signature for which a corresponding public key is embedded in the response token.).  

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Nodes in the blockchain using the public key for signing of Zhang, based on the teaching of signing the token using the digital signature of Agarwal, because doing so would provide an authenticating of the management token (par 0021).

 	As per claim 2, Zhang in view of Agarwal discloses  The method of claim 1, the combination disclose wherein the communication device thereafter transmits the trust token to a recipient computer ( Agarwal  par 0056  the management token 151, i.e. trusted token, can be signed using a digital signature. Wherein the management 151 token is transmitted to the client device and the response token can be signed with a digital signature for which a corresponding public key is embedded in the response token), and wherein the recipient computer thereafter extracts the digital signature from the trust token (Agarwal, par 0049 The management application 149 can then extract the extract the device policies embedded within the management token 151 and install or enforce them on the client device 106.  ) and transmits the digital signature to the one or more nodes (Agarwal, par 0056 the management token 151, i.e. trusted token, can be signed using a digital signature. Wherein the management 151 token is transmitted to the client device and the response token can be signed with a digital signature for which a corresponding public key is embedded in the response token ), and wherein the one or more nodes verify the digital signature against the blockchain ( par 0055 the management application 149 of client device Node, can use to confirm, i.e.. verify,  the authenticity of the management token 151 ) and transmit a verification to the recipient computer (par 0056 the management application 149 can verify the sender of the management token 151 to confirm that it is authentic, wherein the management token, i.e. a verification is sent to the recipient computer, i.e. client device 106 ). 
 
  	Agarwal does not disclose digital signature against the blockchain, however, 
Zhang discloses digital signature against the blockchain (0078 receive, i.e. receiving,  signature information of user private key signature , i.e. digital signature , sent by the user device, i.e. nodes of blockchain, the user device sends the private key signature to the access server, wherein the access server can be equate to the authentication server, i.e. by the server computer, because the access server is acting as the same authentication server). 
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Nodes in the blockchain using the public key for signing of Zhang, based on the teaching of signing the token using the digital signature of Agarwal, because doing so would provide an authenticating of the management token (par 0021).

 	As per claim 3, Zhang in view of Agarwal discloses  the method of claim 2, the combination disclose wherein the recipient computer provisions an account token issued by the recipient computer onto the communication device after receiving the verification ( Agarwal, par 0021 the management token 151, i.e. trust token,  can be signed by a digital signature or certificate associated with the management token generator 120 so that the client device 106 can authenticate the sender or author of the management token 151.); and transmitting, the trust token to the communication device ( Agarwal , par 0056  the management token 151, i.e. trusted token, can be signed using a digital signature. Wherein the management 151 token is transmitted to the client device and the response token can be signed with a digital signature for which a corresponding public key is embedded in the response token).  

 	As per claim 5, Zhang in view of Agarwal discloses the method of claim 1, the combination disclose wherein the signed key is included in the trust token (Agarwal, par 0056 the management token 151, i.e. trusted token, can be signed using a digital signature. Wherein the management 151 token is transmitted to the client device and the response token can be signed with a digital signature for which a corresponding public key is embedded in the response token).  

 	As per claim 6, Zhang in view of Agarwal discloses the method of claim 5, the Agarwal disclose the combination disclose wherein the signed key is encrypted ( par 0021 The management token 151 can be encrypted using a symmetric encryption key or using a public key for which the client device 106 has a corresponding private key). 

 	As per claim 8, Zhang in view of Agarwal discloses The method of claim 1, the combination discloses wherein the trust token is further generated using a source identifier and a destination identifier (Agarwal, par 0056 the management token 151, i.e. trusted token, can be signed using a digital signature. Wherein the management 151 token is transmitted to the client device and the response token can be signed with a digital signature for which a corresponding public key is embedded in the response token).   
 
As per claim 10, Zhang in view of Agarwal discloses The method of claim 1, the combination disclose wherein the communication device transmits the signed key to the server computer via an intermediary device of the user (Agarwal, par 0056 the management token 151, i.e. trusted token, can be signed using a digital signature. Wherein the management 151 token is transmitted to the client device and the response token can be signed with a digital signature for which a corresponding public key is embedded in the response token).  

 	As per claim 9, Zhang in view of Agarwal discloses The method of claim 1, wherein the server computer is associated with a federated public key infrastructure (PKI) operator (Agarwal, par 0037 ,The encryption data 127 can represent one or more sets of encryption keys that are associated with the enterprise computing environment 103 ).  



As per claim 11, Zhang disclose a server computer comprising: 
 	a processor ( par 0083, authorization server ); and 
 	a memory coupled to the processor ( par 0083, authorization server), the memory storing instructions, which when executed by the processor, cause the server computer to perform operations including ( par 0083, authorization server): 
 	receiving, by the server(par 0083, authorization server),  a signed key including a first public key signed by a first private key, wherein the first public key and the first private key are associated with a communication device of a user (fig.3, [0059] S101. Receiving a registration request message sent by a user device, wherein the registration request message includes identification information wherein the identification information, public key is signed by the user private key, par 0078, the identification information may be a user public key,  and 0053 User identity: the user identity in a block-chain is represented by a public key, a private key corresponding to the public key is mastered by the user and par 0054  The transaction contains a signature of the transaction by the user with his or her private key to verify the identity of the user. Par 0083 S301. A user device sends a registration request message to an authorization server, wherein the registration request message includes a user public key); 
 	transmitting, by the server computer( par 0083, authorization server),  the first public key to one or more nodes of a blockchain (par 0064 the authorization server broadcasts the identification information and the authorization information to other nodes in the blockchain network for being written by other nodes when the nodes generate the blocks. Wherein the authorization server is transmitting the public key identification information to the nodes in the blockchain ), wherein the one or more nodes generate a second public key and a second private key associated with the user of the communication device ( par 0064 the authorization information into the block when it generates the block to obtain block writing authority  and The authorization server may also participate in mining. Wherein the mining is done based on the prof of work  wherein the authorization information is signed by  the second private key of the authentication server because the authorization information is the prof of work to generate the signature of work) , digitally sign 49KILPATR1 CK TOWNSEND 70048276 1WO 2019/050527PCT/US2017/050519 the first public key with the second private key to generate a digital signature (par 0064 the authorization information into the block when it generates the block to obtain block writing authority  and The authorization server may also participate in mining), and record the digital signature on a blockchain on the one or more nodes (par 0064 the authorization server stores, i.e. record,  the blockchain composed of a plurality of blocks, and each block is used for storing authorization information  and the identification information and the authorization information to other nodes in the blockchain network for being written by other nodes when the nodes generate the blocks ); 
 	receiving, by the server computer (par 0083, authorization server), the digital signature from the one or more nodes of the blockchain  ( 0050 a digitally-signed certification,  claim 11,  the signed certification record is transmitted, over a network, to the distributed public database for storage.); 
 	Zhang does not discloses 
receiving, an encrypted token from the one or more nodes; generating, a trust token using the digital signature; and transmitting, the trust token to the communication device.  
 However, Agarwal disclose receiving, the digital signature from the one or more nodes (par 0050 the response token 161 can be encrypted using a public key associated with the management token generator 120.  Wherein the response token is encrypted with a public key  and received by the management token generator from the client device 106, i.e. nodes); generating, a trust token using the digital signature ( par 0021 the management token 151, i.e. trust token,  can be signed by a digital signature or certificate associated with the management token generator 120 so that the client device 106 can authenticate the sender or author of the management token 151.); and transmitting, the trust token to the communication device (par 0056  the management token 151, i.e. trusted token, can be signed using a digital signature. Wherein the management 151 token is transmitted to the client device and the response token can be signed with a digital signature for which a corresponding public key is embedded in the response token).  

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Nodes in the blockchain using the public key for signing of Zhang, based on the teaching of signing the token using the digital signature of Agarwal, because doing so would provide an authenticating of the management token (par 0021).



 	As per claim 12, Zhang in view of Agarwal discloses  The server computer of claim 11, the combination disclose  wherein the communication device thereafter transmits the trust token to a recipient computer ( Agarwal  par 0056  the management token 151, i.e. trusted token, can be signed using a digital signature. Wherein the management 151 token is transmitted to the client device and the response token can be signed with a digital signature for which a corresponding public key is embedded in the response token), and wherein the recipient computer thereafter extracts the digital signature from the trust token (Agarwal, par 0049 The management application 149 can then extract the extract the device policies embedded within the management token 151 and install or enforce them on the client device 106.  ) and transmits the digital signature to the one or more nodes (Agarwal, par 0056 the management token 151, i.e. trusted token, can be signed using a digital signature. Wherein the management 151 token is transmitted to the client device and the response token can be signed with a digital signature for which a corresponding public key is embedded in the response token ), and wherein the one or more nodes verify the digital signature against the blockchain ( par 0055 the management application 149 of client device Node, can use to confirm, i.e.. verify,  the authenticity of the management token 151 ) and transmit a verification to the recipient computer (par 0056 the management application 149 can verify the sender of the management token 151 to confirm that it is authentic, wherein the management token, i.e. a verification is sent to the recipient computer, i.e. client device 106 ). 
 
  	Agarwal does not disclose digital signature against the blockchain, however, 
Zhang discloses digital signature against the blockchain (0078 receive, i.e. receiving,  signature information of user private key signature , i.e. digital signature , sent by the user device, i.e. nodes of blockchain, the user device sends the private key signature to the access server, wherein the access server can be equate to the authentication server, i.e. by the server computer, because the access server is acting as the same authentication server). 
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Nodes in the blockchain using the public key for signing of Zhang, based on the teaching of signing the token using the digital signature of Agarwal, because doing so would provide an authenticating of the management token (par 0021).

 	As per claim 13, Zhang in view of Agarwal discloses  The server computer of claim 12, the combination disclose wherein the recipient computer provisions an account token issued by the recipient computer onto the communication device after receiving the verification ( Agarwal, par 0021 the management token 151, i.e. trust token,  can be signed by a digital signature or certificate associated with the management token generator 120 so that the client device 106 can authenticate the sender or author of the management token 151.); and transmitting, the trust token to the communication device ( Agarwal , par 0056  the management token 151, i.e. trusted token, can be signed using a digital signature. Wherein the management 151 token is transmitted to the client device and the response token can be signed with a digital signature for which a corresponding public key is embedded in the response token).  

 	 
 	As per claim 15, Zhang in view of Agarwal discloses the server computer of claim 11, the combination disclose wherein the signed key is included in the trust token (Agarwal, par 0056 the management token 151, i.e. trusted token, can be signed using a digital signature. Wherein the management 151 token is transmitted to the client device and the response token can be signed with a digital signature for which a corresponding public key is embedded in the response token).  

 	As per claim 16, Zhang in view of Agarwal discloses The server computer of claim 15, the Agarwal disclose the combination disclose wherein the signed key is encrypted ( par 0021 The management token 151 can be encrypted using a symmetric encryption key or using a public key for which the client device 106 has a corresponding private key). 

 	As per claim 17, Zhang in view of Agarwal discloses The server computer of claim 16, the combination discloses wherein the trust token is further generated using a source identifier and a destination identifier (Agarwal, par 0056 the management token 151, i.e. trusted token, can be signed using a digital signature. Wherein the management 151 token is transmitted to the client device and the response token can be signed with a digital signature for which a corresponding public key is embedded in the response token).   

 As per claim 18, Zhang in view of Agarwal discloses The server computer of claim 11, the combination disclose wherein the communication device transmits the signed key to the server computer via an intermediary device of the user (Agarwal, par 0056 the management token 151, i.e. trusted token, can be signed using a digital signature. Wherein the management 151 token is transmitted to the client device and the response token can be signed with a digital signature for which a corresponding public key is embedded in the response token).  

 	As per claim 19, Zhang in view of Agarwal discloses The server computer of claim 11, wherein the server computer is associated with a federated public key infrastructure (PKI) operator (the combination disclose  wherein the server computer is associated with a federated public key infrastructure (PKI) operator (Agarwal, par 0037 ,The encryption data 127 can represent one or more sets of encryption keys that are associated with the enterprise computing environment 103 ).  

  As per claim 20, Zhang in view of Agarwal discloses The server computer of claim 11, wherein the communication device transmits the signed key to the server computer via an intermediary device of the user(Agarwal, par 0056 the management token 151, i.e. trusted token, can be signed using a digital signature. Wherein the management 151 token is transmitted to the client device and the response token can be signed with a digital signature for which a corresponding public key is embedded in the response token).  

Claim 4, 7, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al US 2019/0312877 in view of Agarwal et al US 2018/0337951 in view of Oberheide et al US 2016/0294562.

 	As per claim 4, Zhang in view of Agarwal discloses the method of claim 2, the combination disclose wherein the one or more nodes verify the digital signature against the blockchain by comparing digital signature from the trust token against the second private key from the digital signature from the blockchain ( Zhang, 0078 receive, i.e. receiving,  signature information of user private key signature , i.e. digital signature , sent by the user device, i.e. nodes of blockchain, the user device sends the private key signature to the access server, wherein the access server can be equate to the authentication server, i.e. by the server computer, because the access server is acting as the same authentication server  and Agarwal, par 0056  the management token 151, i.e. trusted token, can be signed using a digital signature. Wherein the management 151 token is transmitted to the client device and the response token can be signed with a digital signature for which a corresponding public key is embedded in the response token).  	
 	The combination does not disclose the second private key from the digital 48 KILPATR1 CK TOWNSEND 70048276 1WO 2019/050527PCT/US2017/050519signature.
  	However, Oberheide discloses the second private key from the digital 48 KILPATR1 CK TOWNSEND 70048276 1WO 2019/050527PCT/US2017/050519signature ( par 0068, distributing a first private key share of a private key to a first authentication system (e.g., an Active Directory service), a second private key share of the private key to a second authentication system (e.g., an authentication system using a possession factor for authentication)).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Nodes in the blockchain using the public key for signing of Zhang, based on the teaching of signing the token using the digital signature of Agarwal, based on the teaching of sharing the second private key sharing with authentication system of Oberheide, because doing so would provide a procession factor for authentication (par 0068).

 	As per claim 7, Zhang in view of Agarwal discloses the method of claim 6, the combination discloses wherein the signed key is encrypted with associated with the server computer (Agarwal, 0078 receive, i.e. receiving,  signature information of user private key signature , i.e. digital signature , sent by the user device, i.e. nodes of blockchain, the user device sends the private key signature to the access server, wherein the access server can be equate to the authentication server, i.e. by the server computer, because the access server is acting as the same authentication server ).  
 	The combination does not a third public key.
 	However Oberheide discloses a third public key (par 0068  a third partial digital signature for the third authentication response using the third private key share; combining the first and third partial digital signatures, resulting in a second composite digital signature; and transmitting the second composite digital signature to the service provider).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Nodes in the blockchain using the public key for signing of Zhang, based on the teaching of signing the token using the digital signature of Agarwal, based on the teaching of sharing the second private key sharing with authentication system of Oberheide, because doing so would provide a procession factor for authentication (par 0068).


  	As per claim 14, Zhang in view of Agarwal discloses The server computer of claim 12, the combination disclose wherein the one or more nodes verify the digital signature against the blockchain by comparing the  private key from the digital signature from the trust token against the second private key from the digital signature from the blockchain (Zhang, 0078 receive, i.e. receiving,  signature information of user private key signature , i.e. digital signature , sent by the user device, i.e. nodes of blockchain, the user device sends the private key signature to the access server, wherein the access server can be equate to the authentication server, i.e. by the server computer, because the access server is acting as the same authentication server  and Agarwal, par 0056  the management token 151, i.e. trusted token, can be signed using a digital signature. Wherein the management 151 token is transmitted to the client device and the response token can be signed with a digital signature for which a corresponding public key is embedded in the response token ).  
 	The combination does not disclose the second private key from the digital 48 KILPATR1 CK TOWNSEND 70048276 1WO 2019/050527PCT/US2017/050519signature.
  	However, Oberheide discloses the second private key from the digital 48 KILPATR1 CK TOWNSEND 70048276 1WO 2019/050527PCT/US2017/050519signature ( par 0068, distributing a first private key share of a private key to a first authentication system (e.g., an Active Directory service), a second private key share of the private key to a second authentication system (e.g., an authentication system using a possession factor for authentication)).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Nodes in the blockchain using the public key for signing of Zhang, based on the teaching of signing the token using the digital signature of Agarwal, based on the teaching of sharing the second private key sharing with authentication system of Oberheide, because doing so would provide a procession factor for authentication (par 0068).

 	As per claim 17, Zhang in view of Agarwal discloses The server computer of claim 16, the combination disclose wherein the signed key is encrypted with a third public key associated with the server computer. (Agarwal, 0078 receive, i.e. receiving,  signature information of user private key signature , i.e. digital signature , sent by the user device, i.e. nodes of blockchain, the user device sends the private key signature to the access server, wherein the access server can be equate to the authentication server, i.e. by the server computer, because the access server is acting as the same authentication server ).  
 	The combination does not a third public key.
 	However Oberheide discloses a third public key (par 0068  a third partial digital signature for the third authentication response using the third private key share; combining the first and third partial digital signatures, resulting in a second composite digital signature; and transmitting the second composite digital signature to the service provider).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Nodes in the blockchain using the public key for signing of Zhang, based on the teaching of signing the token using the digital signature of Agarwal, based on the teaching of sharing the second private key sharing with authentication system of Oberheide, because doing so would provide a procession factor for authentication (par 0068).

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Ebrahimi US 2016/0328713  in view of Zhang et al US 2019/0312877.

 	As per claim 1, Ebrahimi disclose a method comprising: 
 	receiving, by the server(par 0067, server/ blockchain database  ),  a signed key including a first public key signed by a first private key, wherein the first public key and the first private key are associated with a communication device of a user (par 0060 transmit the digitally signed hash value , i.e. singed key, 0062  the input data might be hashed and the resulting hash value might be signed with a digital signature, created using a private key paired with a public key, before transmission, optionally along with the public key, from the input device (e.g., a user's smartphone) 312 to the public storage facility 328 for storage. Wherein the storage 328 received the signed has value key ); 
 	transmitting, by the server computer( par 0067, server/ blockchain database)  ,  the first public key to one or more nodes of a blockchain (par 0063, transmit the user’s public key to the verifier of the blockchain, i.e. one or more nodes using the server  storage, the server of the bank ), wherein the one or more nodes generate a second public key and a second private key associated with the user of the communication device ( claim 8, transmitting the first transaction number and the personal data to a second remote device, wherein logic on the second remote device uses the first transaction number to retrieve the signed hash value and the first public key from the distributed public database, hashes the personal data using the hashing algorithm to create a generated hash value, verifies that the hash value in the signed hash value is the same as the generated hash value, verifies that the signed hash value was signed with the first private key, and creates a certification. par 0063, the verifier's public key  wherein the verifier uses the retrieving the user public key from the public storage facility 328 blockchain wherein the public key is associated with user device and verifier’s  private key paired with a public key, before transmission, optionally along with the public key, from the input device (e.g., a user's smartphone) 312 to the public storage facility 328 ) , digitally sign 49KILPATR1 CK TOWNSEND 70048276 1WO 2019/050527PCT/US2017/050519 the first public key with the second private key to generate a digital signature (par 0062 "seal" the signed the public key in the public storage facility 328 ), and record the digital signature on a blockchain on the one or more nodes (par 0062 the public key of the user is written, i.e. record, to the block chain in a transaction ); 
 	receiving, by the server computer (par 0067, server/ blockchain database ), the digital signature from the one or more nodes of the blockchain  ( 0050 a digitally-signed certification,  claim 11,  the signed certification record is transmitted, over a network, to the distributed public database for storage.); 
 	generating, by the server computer,( par 0067, server/ blockchain database),  a trust token using the digital signature ( claim 8, the distributed public database, hashes the personal data using the hashing algorithm to create a generated hash value, verifies that the signed hash value was signed with the first private key, and creates a certification, i.e. token); and 
 	transmitting, by the server computer ( par 0067, server/ block-chain database)  the trust token to the communication device (par 0050 verify a digitally-signed token, transmitting data from a user to a certifier, verifier, third party  and vice versa, wherein the signed token to the certifier or verifier, bank or third party , communication device).  

 	Ebrahimi does not explicitly disclose receiving, the digital signature from the one or more nodes of the block chain.
 	However, Zhang disclose receiving, the digital signature from the one or more nodes of the block chain ( 0078 receive, i.e. receiving,  signature information of user private key signature , i.e. digital signature , sent by the user device, i.e. nodes of blockchain, the user device sends the private key signature to the access server, wherein the access server can be equate to the authentication server, i.e. by the server computer, because the access server is acting as the same authentication server.).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  transmit the digitally signed hash value , i.e. singed key, 0062  the input data might be hashed and the resulting hash value might be signed with a digital signature, created using a private key paired with a public key of Ebrahimi, based on the teaching of digital signature, sent by the user device, i.e. nodes of blockchain of Zhang, because doing so would provide  protection for data in the blockchain.

 	As per claim 11, Ebrahimi disclose a server computer comprising: 
 	a processor ( par 0067, server ); and 
 	a memory coupled to the processor ( par 0067, server ), the memory storing instructions, which when executed by the processor, cause the server computer to perform operations including ( par 0067 Server operations may also be performed and communicated between client devices, to facilitate transactions with the block chain database, server storage ): 
 	receiving, by the server(par 0067, server/ blockchain database  ),  a signed key including a first public key signed by a first private key, wherein the first public key and the first private key are associated with a communication device of a user (par 0060 transmit the digitally signed hash value , i.e. singed key, 0062  the input data might be hashed and the resulting hash value might be signed with a digital signature, created using a private key paired with a public key, before transmission, optionally along with the public key, from the input device (e.g., a user's smartphone) 312 to the public storage facility 328 for storage. Wherein the storage 328 received the signed has value key ); 
 	transmitting, by the server computer( par 0067, server/ blockchain database)  ,  the first public key to one or more nodes of a blockchain (par 0063, transmit the user’s public key to the verifier of the blockchain, i.e. one or more nodes using the server  storage, the server of the bank ), wherein the one or more nodes generate a second public key and a second private key associated with the user of the communication device ( claim 8, transmitting the first transaction number and the personal data to a second remote device, wherein logic on the second remote device uses the first transaction number to retrieve the signed hash value and the first public key from the distributed public database, hashes the personal data using the hashing algorithm to create a generated hash value, verifies that the hash value in the signed hash value is the same as the generated hash value, verifies that the signed hash value was signed with the first private key, and creates a certification. par 0063, the verifier's public key  wherein the verifier uses the retrieving the user public key from the public storage facility 328 blockchain wherein the public key is associated with user device and verifier’s  private key paired with a public key, before transmission, optionally along with the public key, from the input device (e.g., a user's smartphone) 312 to the public storage facility 328 ) , digitally sign 49KILPATR1 CK TOWNSEND 70048276 1WO 2019/050527PCT/US2017/050519 the first public key with the second private key to generate a digital signature (par 0062 "seal" the signed the public key in the public storage facility 328 ), and record the digital signature on a blockchain on the one or more nodes (par 0062 the public key of the user is written, i.e. record, to the block chain in a transaction ); 
 	receiving, by the server computer (par 0067, server/ blockchain database ), the digital signature from the one or more nodes of the blockchain  ( 0050 a digitally-signed certification,  claim 11,  the signed certification record is transmitted, over a network, to the distributed public database for storage.); 
 	generating, by the server computer,( par 0067, server/ blockchain database),  a trust token using the digital signature ( claim 8, the distributed public database, hashes the personal data using the hashing algorithm to create a generated hash value, verifies that the signed hash value was signed with the first private key, and creates a certification, i.e. token); and 
 	transmitting, by the server computer ( par 0067, server/ block-chain database  )  the trust token to the communication device (par 0050 verify a digitally-signed token, transmitting data from a user to a certifier, verifier, third party  and vice versa, wherein the signed token to the certifier or verifier, bank or third party , communication device).  
 	Ebrahimi does not explicitly disclose receiving, the digital signature from the one or more nodes of the block chain, 
 	However, Zhang disclose receiving, the digital signature from the one or more nodes of the block chain ( 0078 receive, i.e. receiving,  signature information of user private key signature , i.e. digital signature , sent by the user device, i.e. nodes of blockchain, the user device sends the private key signature to the access server, wherein the access server can be equate to the authentication server, i.e. by the server computer, because the access server is acting as the same authentication server.).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  transmit the digitally signed hash value , i.e. singed key, 0062  the input data might be hashed and the resulting hash value might be signed with a digital signature, created using a private key paired with a public key of Ebrahimi, based on the teaching of digital signature, sent by the user device, i.e. nodes of blockchain of Zhang, because doing so would provide  protection for data in the blockchain.


Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Ebrahimi US 2016/0328713  in view of King et al US 2017/0180134.

 	As per claim 1, Ebrahimi disclose a method comprising:
 	 receiving, by the server(par 0067, server/ blockchain database  ),  a signed key including a first public key signed by a first private key, wherein the first public key and the first private key are associated with a communication device of a user (par 0060 transmit the digitally signed hash value , i.e. singed key, 0062  the input data might be hashed and the resulting hash value might be signed with a digital signature, created using a private key paired with a public key, before transmission, optionally along with the public key, from the input device (e.g., a user's smartphone) 312 to the public storage facility 328 for storage. Wherein the storage 328 received the signed has value key ); 
 	transmitting, by the server computer( par 0067, server/ blockchain database)  ,  the first public key to one or more nodes of a blockchain (par 0063, transmit the user’s public key to the verifier of the blockchain, i.e. one or more nodes using the server  storage, the server of the bank ), sign 49KILPATR1 CK TOWNSEND 70048276 1WO 2019/050527PCT/US2017/050519 the first public key with the second private key to generate a digital signature (par 0062 "seal" the signed the public key in the public storage facility 328 ), and record the public key on a blockchain on the one or more nodes (par 0062 the public key of the user is written, i.e. record, to the block chain in a transaction ); 
 	receiving, by the server computer (par 0067, server/ blockchain database ), the digital signature from the one or more nodes of the blockchain  ( 0050 a digitally-signed certification,  claim 11,  the signed certification record is transmitted, over a network, to the distributed public database for storage.); 
 	generating, by the server computer,( par 0067, server/ blockchain database),  a trust token using the digital signature ( claim 8, the distributed public database, hashes the personal data using the hashing algorithm to create a generated hash value, verifies that the signed hash value was signed with the first private key, and creates a certification, i.e. token); and 
 	transmitting, by the server computer ( par 0067, server/ block-chain database  )  the trust token to the communication device (par 0050 verify a digitally-signed token, transmitting data from a user to a certifier, verifier, third party  and vice versa, wherein the signed token to the certifier or verifier, bank or third party , communication device). 
 
 	Ebrahimi does not explicitly disclose wherein the one or more nodes generate a second public key and a second private key associated with the user of the communication device; sings the first public key with the second private key to generate a digital signature; and records the digital signature on the blockchain on the one or more nodes.            

	However, King disclose wherein the one or more nodes generate a second public key and a second private key associated with the user of the communication device (par 0057  the generation module 308 of a member processing server 104 may generate a member key pair. The member key pair may be generated using a suitable key pair generation algorithm, and may be comprised of a member private key and a corresponding member public key, i.e. second public key.); sings the first public key with the second private key to generate a digital signature ( par 0059 the signing module 210 of the signing authority server 102 may sign the member public key, i.e. first public key, using the domain private key, i.e. second private key to generate a digital signature); and records the digital signature on the block chain on the one or more nodes (par 0069 signed member public key, resulted data is the digital signature , to one or more members, i.e. nodes, of the blockchain network, to members of blockchain means recorded in the node).      

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  transmit the digitally signed hash value , i.e. singed key, 0062  the input data might be hashed and the resulting hash value might be signed with a digital signature, created using a private key paired with a public key of Ebrahimi, based on the teaching of digital signature, sent to the member of  blockchain of King, because doing so would provide  protection for data in the blockchain.


 	As per claim 11, Ebrahimi disclose a server computer comprising: 
 	a processor ( par 0067, server ); and 
 	a memory coupled to the processor ( par 0067, server ), the memory storing instructions, which when executed by the processor, cause the server computer to perform operations including ( par 0067 Server operations may also be performed and communicated between client devices, to facilitate transactions with the block chain database, server storage ): 
 	receiving, by the server(par 0067, server/ blockchain database  ),  a signed key including a first public key signed by a first private key, wherein the first public key and the first private key are associated with a communication device of a user (par 0060 transmit the digitally signed hash value , i.e. singed key, 0062  the input data might be hashed and the resulting hash value might be signed with a digital signature, created using a private key paired with a public key, before transmission, optionally along with the public key, from the input device (e.g., a user's smartphone) 312 to the public storage facility 328 for storage. Wherein the storage 328 received the signed has value key ); 
 	transmitting, by the server computer( par 0067, server/ blockchain database)  ,  the first public key to one or more nodes of a blockchain (par 0063, transmit the user’s public key to the verifier of the blockchain, i.e. one or more nodes using the server  storage, the server of the bank ), sign 49KILPATR1 CK TOWNSEND 70048276 1WO 2019/050527PCT/US2017/050519 the first public key with the second private key to generate a digital signature (par 0062 "seal" the signed the public key in the public storage facility 328 ), and record the public key on a blockchain on the one or more nodes (par 0062 the public key of the user is written, i.e. record, to the block chain in a transaction ); 
 	receiving, by the server computer (par 0067, server/ blockchain database ), the digital signature from the one or more nodes of the blockchain  ( 0050 a digitally-signed certification,  claim 11,  the signed certification record is transmitted, over a network, to the distributed public database for storage.); 
 	generating, by the server computer,( par 0067, server/ blockchain database),  a trust token using the digital signature ( claim 8, the distributed public database, hashes the personal data using the hashing algorithm to create a generated hash value, verifies that the signed hash value was signed with the first private key, and creates a certification, i.e. token); and 
 	transmitting, by the server computer ( par 0067, server/ block-chain database  )  the trust token to the communication device (par 0050 verify a digitally-signed token, transmitting data from a user to a certifier, verifier, third party  and vice versa, wherein the signed token to the certifier or verifier, bank or third party , communication device). 
 
 	Ebrahimi does not explicitly disclose wherein the one or more nodes generate a second public key and a second private key associated with the user of the communication device; sings the first public key with the second private key to generate a digital signature; and records the digital signature on the blockchain on the one or more nodes.            

	However, King disclose wherein the one or more nodes generate a second public key and a second private key associated with the user of the communication device (par 0057  the generation module 308 of a member processing server 104 may generate a member key pair. The member key pair may be generated using a suitable key pair generation algorithm, and may be comprised of a member private key and a corresponding member public key, i.e. second public key.); sings the first public key with the second private key to generate a digital signature ( par 0059 the signing module 210 of the signing authority server 102 may sign the member public key, i.e. first public key, using the domain private key, i.e. second private key to generate a digital signature); and records the digital signature on the block chain on the one or more nodes (par 0069 signed member public key, resulted data is the digital signature , to one or more members, i.e. nodes, of the blockchain network, to members of blockchain means recorded in the node).      

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  transmit the digitally signed hash value , i.e. singed key, 0062  the input data might be hashed and the resulting hash value might be signed with a digital signature, created using a private key paired with a public key of Ebrahimi, based on the teaching of digital signature, sent to the member of  blockchain of King, because doing so would provide  protection for data in the blockchain.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hopkins et al US 10,521,780 discloses accessing, by the first application, a digital contract associated with the transaction, the digital contract stored in the at least one blockchain; completing the transaction further comprises updating the digital contract to include a digital signature of a buyer; receiving a private key for accessing a product for which ownership is transferred in the transaction; the transaction is a sale of a vehicle from a seller to a buyer; the vehicle is associated with a public key; the private key enables operation of the vehicle; the buyer information indicates a source of funds to be transferred in the transaction; the source of funds includes one or more of a financial account identifier or an approved loan identifier; the token is a scannable code presented in a user interface of the first application; the scannable code encodes data for accessing the buyer information stored in the at least one blockchain; or the token is a cryptographic key for accessing the buyer information stored in the at least one blockchain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495